Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Takemura publication wherein it discloses a path estimation device (see Figs. 1, 5 – 7, 11 – 12, 16, 18, 20 – 22, 26, ¶0041, ¶0047 - ¶0050, and ¶0096.  In particular, see Figs. 1, and 5 - 7.  See ¶0096, "movement prediction unit 710 estimates the predicted movement path of the recognized approaching three-dimensional object (running-out object) from its movement speed in the depth direction and lateral movement speed. With the lapse of a longer time from the current frame, the predicted position of the approaching three-dimensional object is possibly more displaced") comprising: 
processing circuitry performing a process (see Figs. 1 and 26, ¶0041 - ¶0042, and ¶0141): 
to calculate an estimated position of a moving object at each of time steps up to estimation time (see Figs. 7, 12, 20 - 22, ¶0076 - ¶0077, ¶0091, ¶0096, - ¶0098.  In particular, see Figs. 21 and 22.  See ¶0091, "the three-dimensional object likely to collide with the subject vehicle using the speed and depth-wise position of the approaching three-dimensional object. To calculate the accurate speed of a candidate object (approaching three-dimensional object or moving three-dimensional object), the position and speed estimation unit 630... to recalculate the depth-wise position (position) of the candidate object in a situation without mixture of multiple objects."  See ¶0100, "the collision possibility determination unit 730 calculates the predicted place where the pedestrian will be after the lapse of the calculated TTC seconds, and determines the possibility of a collision. FIG. 22 illustrates an example of the which is sequentially set from a current time on a basis of information of a state of the moving object present around a vehicle (see Figs. 7, 12, 20 - 22, ¶0076 - ¶0077, ¶0091, ¶0096, - ¶0098 In particular, see Fig. 16, 21 and 22.  See ¶0098, "predicted movement path of the pedestrian estimated by the movement prediction unit 710 and the information on the predicted running path of the subject vehicle estimated by the subject vehicle behavior estimation unit 720."  Takemura teaches a pedestrian as a moving object having a particular state in proximity to a subject vehicle);
to determine an intermediate destination, which is a position of the vehicle at the estimation time, for each estimation time (see Figs. 21 - 22.  In particular, see Figs. 22.  See ¶0073, and ¶0100); and 
to generate a plurality of candidate estimated paths (see Figs. 20 - 22, ¶0096, and ¶0098.  In particular, see ¶0096, "The movement prediction unit 710 estimates the predicted movement path of the recognized approaching three-dimensional object (running-out object) from its movement speed in the depth direction and lateral movement speed… where the approaching three-dimensional object is a pedestrian."  See ¶0098), which leads the vehicle to the intermediate destination (see ¶0097 - ¶0098, "From the information on the predicted movement path of the pedestrian estimated by the movement prediction unit 710 and the information on the predicted running path of the subject vehicle estimated by the subject vehicle behavior estimation unit 720, the collision possibility determination unit 730 extracts a point of intersection between the two predicted paths, and calculates a time TTC that will be taken by the subject vehicle to reach the point (time-to collision)”)
while avoiding the moving object present by the estimation time, depending on cost information of lanes on a basis of cost information of the lanes weighted by the process (see Figs. 20 - 22, ¶0073, and ¶0100. In particular, see Fig. 22.  See ¶0100), position information of the intermediate destination determined by the process (see Figs. 20 - 22, ¶0098, "The movement prediction unit 710 calculates the time-to-collision (TTC) only when the distance between the line of the traveling path of subject vehicle and the position of the still pedestrian (offset width a) falls within a predetermined range”), and estimated position information of the moving object calculated by the process and setting an estimated path selected from the plurality of candidate estimated paths as a path of the vehicle for each estimation time.  (See Figs. 20 - 22, ¶0073, ¶0096 - ¶0100.  In particular, see Fig. 22. See ¶0098 and ¶0100.)

Then Noriaki’s preceding vehicle overtaking support system is introduced to combine with Takemura’s surrounding environment recognition system for moving bodies to cure the gaps that Takemura has in disclosing the claimed invention.
Noriaki’s preceding vehicle overtaking support system presents an arrangement wherein a vehicle can safely, efficiently, and reliably overtake a preceding vehicle by utilizing a plurality of pass point candidates on a target route, while considering an estimated position of a preceding vehicle after an estimated arrival time; in particular, utilizing a current position of the preceding vehicle, a speed of the preceding vehicle, and the estimated arrival time, to each of the plural pass point candidates.
to calculate a time margin for the vehicle traveling on a target path to overtake a preceding vehicle of the vehicle on a basis of information of (see Figs. 1, 3, 6, ¶0005, and ¶0016 - ¶0019.  In particular, see ¶0019, "The preceding vehicle position estimation unit 5c is the estimated arrival time, which is the time required for the own vehicle A to reach the overtaking point candidate from the current location for each of the plurality of overtaking point candidates set by the overtaking point candidate setting unit 5b") a state of the vehicle, target path information to a final destination, and information of a state of each of the preceding vehicle and a vehicle ahead of the preceding vehicle (See Figs. 1, 6, ¶0008 - 0009, ¶0012 - ¶0013, ¶0024 - ¶0025, and ¶0054 - ¶0055.  In particular, see Figs. 1 - 2.  See ¶0009, "The own vehicle state detection unit 2 detects the running state of the own vehicle A." Emphasis added.  See ¶0082, "probability distribution setting unit 5e * estimates the traveling states (hereinafter, also referred to as “forward vehicle states”) of all the detected preceding vehicles C * for each of the plurality of overtaking point candidates... the positions of all the preceding vehicles C * after the expected arrival time (of the preceding vehicle C *) are used for each of the plurality of overtaking point candidates by using the estimated front vehicle state. Position probability distribution) is estimated");
However, the prior art does not teach, or suggest every element of independent claims 1 and 15. As such, a person skilled in the art would not modify Takemura in view of Noriaki, or any other combination thereof, to provide the method for calculating weighting for a cost of each of a lane on which the vehicle is traveling and an adjacent lane and 
performs weighting depending on a length of the time margin calculated by the process.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for calculating weighting for a cost of each of a lane on which the vehicle is traveling and an adjacent lane and 
performs weighting depending on a length of the time margin calculated by the process.  
In particular, the prior art is silent in teaching, or suggesting a method for calculating weighting for a cost of each of a lane on which the vehicle is traveling   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661